DETAILED ACTION
Allowable Subject Matter
Claims 1-12 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites inter alia, “wherein the first light adjusting structure comprises a plurality of reflecting surfaces, wherein the first output light has a sub peak between 400 nm and 500 nm and a main peak between 590 nm and 780 nm, and a normal intensity of the sub peak is greater than a tilt intensity of the sub peak, and wherein the normal intensity of the first output light is measured along a normal direction, the tilt intensity of the first output light is measured along a tilt direction, and the normal direction is different from the tilt direction.” The recitation of the subpeak and main peak tilt intensity of the output light is not taught by the prior art, nor is it an obvious modification of the prior art. 
Claims 2-12 are allowed based on their dependence on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570.  The examiner can normally be reached on 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.












/Matthew J. Peerce/Primary Examiner, Art Unit 2875